Title: To Benjamin Franklin from Robert Morris, 18 September 1779
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philada. septr. 18th. 1779
I have never rec’d a line from you in reply to the letters I wrote you & Mr. Deane in Decemr. 1777 and confess it surprized me a little, but the matter is entirely cleared up by the receipt of your favour of the 19th Feby last as in a P.S: thereto you mention having answered my said letters which had been entirely satisfactory, desirous of retaining your good opinion you may be sure I was well pleased at the expressions in this postscript; the business recommended in the body of that letter falls under the management of my Friend Mons Holker but you may depend on my attention to all Your recommendations. The Chevr Luzerne has not yet reached this City, but he sent me your Letter of the 2d June last, the Character you give him is very agreable & I hope he may compensate for the loss of Mr Gerard who carries with him the perfect esteem of all Men not biassed by Selfish or Party Views. I shall pay the attentions in my power to the Chevr Luzerne both on account of your recommendation his own Merits & Public Station—
Mr Gerard will no doubt give you every information respecting our situation here he knows it well & I dare say will do it impartially. My opposition to the Constitution of this State & opposition to Parties in Congress has procured me abundance of unmerited abuse, but supported by conscious innocence & unshaken Integrity I have never failed to get the better of my Enemies on the day of tryal—
With the best wishes for your health & happiness I remain Dear Sir Your most Obedt & very hble servt.
Robt Morris
His Excy Benjn Franklin Esqr Minister Plenipotentiary from the United States of America at the Court of Versailles
  
Addressed: To / His Excelly. / Benjamin Franklin Esqr. / Minister Plenipotentiary / of the United States of / America at the Court of / Versailles / per The Ship Confederacy
Notation: Robt. Morris Sept 18. 79
